In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-19-00405-CV
                              ________________________

                          ROBERT L. MALCOM, APPELLANT

                                            V.

                       COBRA ACQUISITIONS, LLC, APPELLEE



                           On Appeal from the 242nd District Court
                                    Hale County, Texas
               Trial Court No. B42941-1909; Honorable Kregg Hukill, Presiding


                                       April 30, 2020

                            MEMORANDUM OPINION
                         Before PIRTLE, PARKER, and DOSS, JJ.


       Appellant, Robert L. Malcom, sold his business to Appellee, Cobra Acquisitions,

LLC, and the parties entered into two agreements containing restrictive covenants. Cobra

accused Malcom of violating the restrictive covenants and filed suit for breach of contract.

In the interim, the trial court granted a temporary injunction against Malcom for violating
certain non-competition provisions. By six issues, Malcom challenges the temporary

injunction. The Table of Contents of Malcom’s brief lists six issues as follows:


    1. Whether the trial court abused its discretion in granting an application for
       temporary injunction when there was no showing of probable injury.

    2. Whether the trial court abused its discretion in granting an application for a
       temporary injunction when there was no showing of a lack of an adequate
       remedy at law.

    3. Whether the trial court abused its discretion in granting an application for
       temporary injunction when there was no showing of a likelihood of success
       on the merits.

    4. Whether the trial court abused its discretion in admitting the affidavit of Cory
       Mahan, over the objection of [Malcom].

    5. Whether the trial court abused its discretion by failing to reform
       unreasonable terms of the covenant not to compete pursuant to Sec. 15.51
       of the Texas Business and Commerce Code.

    6. Whether dissolution of the temporary injunction is necessary as injunctive
       relief is governed by principles of equity, which require a balancing of the
       equities.

The issues presented in the body of Malcom’s brief, which do not comport with the issues

presented above, provide as follows:1


    I.         STANDARDS OF REVIEW

    II.        THE TRIAL COURT ABUSED ITS DISCRETION IN GRANTING THE
               TEMPORARY INJUNCTION ABSENT SUFFICIENT EVIDENCE OF A
               PROBABLE RIGHT OF RECOVERY.

    III.       THE TRIAL COURT ABUSED ITS DISCRETION IN GRANTING THE
               TEMPORARY INJUNCTION ABSENT SUFFICIENT EVIDENCE OF
               IRREPARABLE INJURY AND LACK OF ADEQUATE LEGAL REMEDY.


         There is no issue four in the body of the brief dedicated to Malcom’s complaint regarding
           1

admission of Cory Mahan’s affidavit. Instead, under issue II, Malcom commingles his argument that
Mahan’s affidavit is conclusory and then presumes the trial court improperly considered it with his argument
on a probable right of recovery.

                                                     2
    V.          THE NON-COMPETITION AGREEMENT AND THE RESULTING
                TEMPORARY INJUNCTION ARE BOTH UNENFORCEABLE
                BECAUSE THEY ARE VAGUE AND OVERLY BROAD AND NOT
                SPECIFIC IN THEIR TERMS.

    VI.         DISSOLUTION OF THE TEMPORARY INJUNCTION IS NECESSARY
                AS INJUNCTIVE RELIEF IS GOVERNED BY PRINCIPLES OF
                EQUITY, WHICH REQUIRE A BALANCING OF THE EQUITIES.

For the reasons that follow, we affirm the trial court’s Temporary Injunction.


          BACKGROUND

          Prior to the events at issue in this controversy, Malcom worked at Xcel Energy and

was also a spiritual director at a halfway house for men. In 2012, he decided to leave his

position at Xcel in order to establish Higher Power Electrical, LLC, a limited liability

corporation, launched to train the residents of the halfway house in a trade that would

help them find gainful employment. The enterprise grew into a power distribution network

that was in the business of building, maintaining, and repairing transmission and

distribution lines and substations for investor-owned utilities (IOU).2 Its territories included

Texas, New Mexico, Oklahoma, and other southern states. Five years after its inception,

the business employed ten to twelve crews.


          In 2017, Keith Ellison,3 then President of Cobra approached Malcom about

purchasing Higher Power for $4,000,000.4 After negotiations, Malcom agreed to sell his

business to Cobra and, because of the good will that Malcom had developed, Cobra



          2
              IOUs are publicly traded companies unlike cooperatives.
        3
          Ellison was eventually indicted for corruption for unfairly soliciting federal government contracts
in Puerto Rico during the hurricane recovery effort.
          4
        During his testimony Malcom insisted the sales price was $5,000,000 but section 2.02(a) of the
Purchase Agreement recites the purchase price as $4,000,000 minus the escrow amount of $750,000.

                                                       3
agreed to keep him as president for a three-year transition period. On April 21, 2017,

Malcom and Cobra signed a Purchase Agreement containing the details of the sale. That

same date, the parties entered into an Employment Agreement whereby Cobra employed

Malcom as president for the transition period. Malcom’s annual base salary was set at

$200,000 plus potential bonuses.


      Pursuant to the terms of the Purchase Agreement, Malcom was prohibited from

working for competitors in Texas, New Mexico, and Oklahoma. He was also prohibited

from soliciting Higher Power’s customers and employees until two years following his

termination from employment (known as the “restricted period” in the Employment

Agreement).


      The relevant provisions of the Purchase Agreement are as follows:


      Section 5.02 Non-competition; Non-solicitation


      (a) During the Restricted Period . . . Seller shall not . . . engage in or assist
          others in engaging in the Company Business or any division or business
          segment of any Company Business . . . or intentionally interfere in any
          material respect with the business relationships (whether formed prior
          to or after the date of this Agreement) between the Company or its
          Affiliates and customers or suppliers of the Company or its Affiliates or
          cause, induce or encourage any material actual or prospective client,
          customer, supplier or licensor of the Company or its Affiliates (including
          any existing or former client or customer of the Company or its Affiliates
          during the Restricted Period), or any other Person who has a material
          business relationship with the Company or its Affiliates, to terminate or
          modify any such actual or prospective relationship.

      (b) During the Restricted Period, Seller shall not, and shall not permit any
          of his respective Affiliates to, directly hire or solicit any employee of the
          Company or encourage any such employee to leave such employment
          or hire any such employee who has left such employment.



                                             4
      (c) During the Restricted Period, Seller shall not, and shall not permit any
          of his respective Affiliates to, directly solicit or entice, or attempt to solicit
          or entice, any clients or customers of the Company or potential clients
          or customers of the Company for purposes of diverting their business or
          services from the Company.

      (d) Seller acknowledges that a breach or threatened breach of this Section
          5.02 would give rise to irreparable harm to Buyer, for which monetary
          damages would not be an adequate remedy, and hereby agrees that in
          the event of a breach or a threatened breach by Seller of any such
          obligations, Buyer shall, in addition to any and all other rights and
          remedies that may be available to it in respect of such breach, be entitled
          to equitable relief, including a temporary restraining order, an injunction,
          specific performance and any other relief . . . .

      (e) Seller acknowledges that the restrictions contained in this Section 5.02
          are reasonable and necessary to protect the legitimate interests of Buyer
          and constitute a material inducement to Buyer to enter into this
          Agreement and consummate the transactions contemplated by this
          Agreement. . . .

The Purchase Agreement also included several disclosure schedules.                     Disclosure

Schedule 3.09(a) provided in part as follows:


                                     Material Contracts

      (i) Contracts with Material Customers and Material Suppliers

      Material Customers

             1.      Xcel Energy
             2.      AEP
             3.      Lea County

      The Employment Agreement contained language similar to the restrictions in the

Purchase Agreement including the following provision:


      6. Restrictive Covenants


      (c) In light of Employee’s access to Confidential Information and position of
      trust and confidence with the Company, Employee hereby agrees that,
      during his employment and for a period of two (2) years following such

                                                5
       termination (the “Restricted Period”), Employee shall not, and shall not
       permit any of his Affiliates to, directly or indirectly, in the Territory (defined
       below): engage in or assist others in engaging in the business of any
       Restricted Business (defined below) or any division or business segment of
       any Restricted Business, have an interest in any Restricted Business or any
       division or business segment of any Restricted Business in any capacity,
       including as a partner, shareholder, member, employee, principal, agent,
       trustee or consultant, or intentionally interfere in any material respect with
       the business relationships (whether formed prior to or after the date of this
       Agreement) between the Company or its Affiliates and customers or
       suppliers of the Company or its Affiliates or cause, induce or encourage any
       material actual or prospective client, customer, supplier or licensor of the
       Company or its Affiliates and any Person that becomes a client or customer
       of the Company or its Affiliates during the Restricted Period), or any other
       Person who has a material business relationship with the Company or its
       Affiliates, to terminate or modify any such relationship. For purposes of this
       Agreement:

       (i) “Affiliates” of a Person means any other person that directly or indirectly,
       through one or more intermediaries, controls, is controlled by, or is under
       common control with, such Person. The term “control” (including the terms
       “controlled by” and “under common control with”) means the possession,
       directly or indirectly, of the power to direct or cause direction of the
       management and policies of a Person, whether through the ownership of
       voting securities, by contract or otherwise.

       (ii) “Person” means an individual, corporation, partnership, joint venture,
       limited liability company, governmental authority, unincorporated
       organization, trust, association or other entity.

       (iii) “Restricted Business” means the business of servicing investor-owned
       utilities, including providing services to the oil and gas industry.

       (iv) “Territory” means the State of Texas, the State of New Mexico and the
       State of Oklahoma.

       Malcom did not complete his three-year employment transition period after the sale

of Higher Power. Instead, on October 13, 2018, he resigned as president and was

succeeded by Cory Mahan. After resigning, Malcom performed a “low voltage job” for his

father-in-law and, in February 2019, still in the time frame of the restricted period of two

years following his resignation, Malcom was recruited by Max Wolford to work for BHI

Energy, a direct competitor of Higher Power that engaged in servicing IOUs. Malcom

                                               6
advised BHI that he remained under restrictive covenants until October 2020, and the

decision was made to hire him as vice president of operations for territories east of the

Mississippi River to avoid the territories of Texas, New Mexico, and Oklahoma. Wolford

served as vice president of operations west of the Mississippi River which included Texas,

New Mexico, and Oklahoma.


       Higher Power interpreted Malcom’s duties at BHI as a breach of the restrictive

covenants in the Purchase Agreement and Employment Agreement. Specifically, Higher

Power alleged that Malcom hired at least six crews away from Higher Power and caused

two of Higher Power’s customers (Otero County Electric Cooperative, Inc. and Lea

County Electric Cooperative, Inc.) to transfer their businesses to BHI.


       On September 16, 2019, Cobra filed suit against Malcom seeking declaratory

relief, including a temporary injunction against Malcom for violating certain provisions of

the Purchase Agreement and the Employment Agreement. The cause of action alleged

in the underlying suit is a breach of contract claim. By its pleading, verified by Mahan,

Cobra alleged that Malcom engaged in a “competing business” and caused employees

of Higher Power to terminate or modify their employment. That same day, the trial court

issued a temporary restraining order.


       One month later, the trial court held a hearing to determine whether to grant a

temporary injunction. After the hearing, the trial court granted a temporary injunction

enjoining Malcom from (1) engaging in company business in Texas, New Mexico, and

Oklahoma, including work for Otero and Lea County as they were former clients of Higher

Power, (2) soliciting and hiring Higher Power’s current or former employees, and (3)


                                            7
soliciting, contacting, enticing, or attempting to solicit or entice Higher Power’s clients or

customers in Texas, New Mexico, and Oklahoma. Following the trial court’s ruling,

Malcom requested findings of fact and conclusions of law, but none were filed. Pursuant

to section 51.014(a)(4) of the Texas Civil Practice and Remedies Code, Malcom filed this

interlocutory appeal.5 See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp.

2019).


         STANDARD OF REVIEW

         The decision to grant or deny a temporary injunction is within the sound discretion

of the trial court. Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993). Therefore, we

review a trial court’s order granting a temporary injunction for clear abuse of discretion.

Henry v. Cox, 520 S.W.3d 28, 33 (Tex. 2017). In that process, we limit the scope of our

review to the validity of the order, without reviewing or deciding the underlying merits, and

we will not disturb the order unless it is “so arbitrary that it exceed[s] the bounds of

reasonable discretion.” Id. at 33-34 (quoting Butnaru v. Ford Motor Co., 84 S.W.3d 198,

204 (Tex. 2002) (op. on reh’g)).              No abuse of discretion exists if some evidence

reasonably supports the trial court’s ruling. Henry, 520 S.W.3d at 34; Butnaru, 84 S.W.3d

at 211. Further, the trial court does not abuse its discretion when it makes a decision

based on conflicting evidence. Loye v. Travelhost, Inc., 156 S.W.3d 615, 619 (Tex.

App.—Dallas 2004, no pet.). In our review, we draw all legitimate inferences from the

evidence in the light most favorable to the decision and review any legal determinations

de novo. Id. We do not resolve factual disputes, Bright Land & Cattle, LLC v. PG-M Int’l,

LLC, No. 07-16-00336-CV, 2017 Tex. App. LEXIS 2083, at *6 (Tex. App.—Amarillo March


         5
             Trial on the merits was scheduled for December 18, 2019, but was vacated pending this appeal.

                                                      8
9, 2017, no pet.) (mem. op.), and where, as here, no findings of fact or conclusions of law

are filed, the trial court’s determination of whether to grant or deny a temporary injunction

“must be upheld on any legal theory supported by the record.” Davis v. Huey, 571 S.W.2d
859, 862 (Tex. 1978); Tom James of Dallas, Inc. v. Cobb, 109 S.W.3d 877, 884 (Tex.

App.—Dallas 2003, no pet.).


       In a temporary injunction hearing the trial court, as factfinder, judges the credibility

of the witnesses and assigns what weight it chooses to their testimony. S. Plains SNO,

Inc. v. Eskimo Hut Worldwide, Ltd., No. 07-19-00003-CV, 2019 Tex. App. LEXIS 3015, at

*13 (Tex. App.—Amarillo April 12, 2019, no pet.) (mem. op.) (citations omitted).

Accordingly, we are bound to view the evidence in the light most favorable to the trial

court's decision. Bright Land & Cattle, 2017 Tex. App. LEXIS 2083, at *6.


       APPLICABLE LAW

       A temporary injunction is an extraordinary remedy granted to preserve the status

quo pending a trial on the merits. Butnaru, 84 S.W.3d at 204. An applicant seeking relief

must plead and prove the three specific elements: (1) a cause of action against the

defendant, (2) a probable right to the relief sought on that cause of action, and (3) a

probable, imminent, and irreparable injury in the interim if the injunction is not granted.
Id.


       A probable right of recovery is proven by alleging the existence of a right and

presenting evidence tending to illustrate that the right is being denied. Friona Indep. Sch.

Dist. v. King, 15 S.W.3d 653, 657 (Tex. App.—Amarillo 2000, no pet.). The movant for

a temporary injunction is not required to prove ultimate success on its cause of action.


                                              9
Bright Land & Cattle, LLC, 2017 Tex. App. LEXIS 2083, at *5. A movant “must show only

a likelihood of success on the merits.” DeSantis v. Wackenhut Corp., 793 S.W.2d 670,

686 (Tex. 1990). The movant’s burden is met simply by alleging a cause of action and

presenting evidence tending to sustain it. Bright Land & Cattle, LLC, 2017 Tex. App.

LEXIS 2083, at *5.


       The movant for a temporary injunction must establish that it is threatened with an

actual irreparable injury if the injunction is not granted. See, e.g., Marketshare Telecom,

L.L.C. v. Ericsson, Inc., 198 S.W.3d 908, 925 (Tex. App.—Dallas 2006, no pet.)

(citing Markel v. World Flight, Inc., 938 S.W.2d 74, 80 (Tex. App.—San Antonio 1996, no

pet.)). “An injury is irreparable if the injured party cannot be adequately compensated in

damages or if the damages cannot be measured by any certain pecuniary

standard.” Butnaru, 84 S.W.3d at 204. “[A] legal remedy is inadequate if, among other

things, damages are difficult to calculate or their award may come too late.” SHA, LLC v.

Northwest Tex. Healthcare Sys., No. 07-13-00320-CV, 2014 Tex. App. LEXIS 38, at *3

(Tex. App.—Amarillo Jan. 3, 2014, no pet.) (mem. op.).


       However, when a temporary injunction is sought to enforce a restrictive covenant,

the party seeking the injunction is not required to prove irreparable injury for which there

is no adequate remedy at law. See Letkeman v. Reyes, 299 S.W.3d 482, 486 (Tex.

App.—Amarillo 2009, no pet.) (citing Jim Rutherford Investments, Inc. v. Terrarmar Beach

Community Ass’n, 25 S.W.3d 845, 849 (Tex. App.—Houston [14th Dist.] 2000, pet.

denied)). See also Munson v. Milton, 948 S.W.2d 813, 815 (Tex. App.—San Antonio

1997, pet. denied). Instead, all that is required is proof that the defendant intends to

commit an act that would breach the restrictive covenant. Letkeman, 299 S.W.3d at 486.

                                            10
       CORY MAHAN’S AFFIDAVIT

       Before addressing the issues related to the Temporary Injunction, we address the

issue of Mahan’s affidavit in support of Cobra’s pleading. Rule 682 of the Texas Rules of

Civil Procedure requires a sworn petition for injunction to be verified by affidavit. TEX. R.

CIV. P. 682. As noted in footnote one, supra, Malcom did not specifically dedicate an

issue to the affidavit. Instead, he commingled the argument with other another issue.


       Following closing arguments at the hearing, the parties debated whether the

affidavit constituted sufficient evidence to support issuance of a temporary injunction.

Malcom made a hearsay objection and asked that the affidavit be excluded. The trial

court noted Malcom’s objection and announced the following:


       I’ll make some reference in my ruling to whether or not I considered [the
       affidavit] or whether or not I sustained your objection.

The temporary injunction is silent on whether the trial court ruled on the hearsay objection

or whether it considered the affidavit. Malcom concedes “the Court failed to do so.” But

in this court, he argues that the affidavit is conclusory and then suggests “it is presumable

that the Court did in fact, consider this affidavit as evidence, and such was an abuse of

discretion.”


       First, Appellant’s hearsay objection in the trial court does not comport with his

argument on appeal that the affidavit is conclusory. The differing theories result in waiver

of the issue. See Jem Int’l, Inc. v. Warner Props., L.P., No. 07-17-00042-CV, 2018 Tex.

App. LEXIS 7764, at *9 (Tex. App.—Amarillo Sept. 24, 2018, no pet.) (mem. op.) (citing

Knapp v. Wilson N. Jones Mem’l Hosp., 283 S.W.3d 163, 170 (Tex. App.—Dallas 2009,

no pet.)). Second, there is nothing in the record to indicate the trial court ruled on

                                             11
Malcom’s hearsay objection, even implicitly. See TEX. R. APP. P. 33.1(a)(2). See also In

re R.A.W., 07-13-00316-CV, 2015 Tex. App. LEXIS 3039, at *12 (Tex. App.—Amarillo

March 27, 2015, no pet.) (mem. op.). Without obtaining a ruling, Malcom has again

forfeited his complaint.


       PRESERVATION OF ERROR ON SPECIFICITY OF THE TEMPORARY INJUNCTION

       One of Malcom’s complaints is that the Temporary Injunction fails to comply with

the requirements of Rule 683 of the Texas Rules of Civil Procedure. Cobra responds that

Malcom failed to preserve his complaint by not first raising it in the trial court. While we

agree with Cobra that Malcom failed to preserve the issue, the path to that conclusion is

not without controversy.


       Rule 683 provides in pertinent part that an order granting an injunction “shall set

forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable

detail and not by reference to the complaint or other documents, the act or acts sought to

be restrained . . . .” TEX. R. CIV. P. 683. In the underlying case, the Temporary Injunction

recites the trial court’s findings as follows:


       1. Plaintiff and Defendant (the “Parties”) entered into an agreement for the
          purchase by Plaintiff of Higher Power Electrical, LLC (the “Company”),
          from Defendant dated April 21, 2017 (the Purchase Agreement);

       2. Defendant worked as President of the Company following
          consummation of the transaction contemplated in the Purchase
          Agreement until his resignation on October 13, 2018;

       3. Defendant went to work for BHI Energy in approximately February 2019;

       4. BHI Energy is engaged, inter alia, in the Company Business as defined
          by the Purchase Agreement, including in the Territory (Texas, New
          Mexico and Oklahoma) as defined by the Purchase Agreement;


                                                 12
       5. AEP is an investor owned utility (IOU) as defined in the Purchase
          Agreement operating in the Territory as defined by the Purchase
          Agreement;

       6. Defendant engaged in the Company Business or assisted BHI in
          engaging in the Company Business in the Territory (Texas) when he
          reviewed documents and participated in email communications
          regarding BHI Energy work or proposed work for AEP in Texas;

       7. Oklahoma Gas & Electric (OG&E) is an IOU as defined in the Purchase
          Agreement operating in the Territory as defined by the Purchase
          Agreement;

       8. Defendant engaged in the Company Business or assisted BHI in
          engaging in the Company Business in the Territory (Oklahoma) when
          he participated in a meeting with OG&E officials and participated in email
          communications regarding BHI Energy work or proposed work for OG&E
          in Oklahoma;

       9. Otero and Lea County Cooperatives, although not IOUs, are entities who
          are clients or customers of the Company.

       10. To the extent the Purchase Agreement might be construed to prohibit
           Defendant from employment in the Company Business outside of the
           Territory, it [sic] overly broad.

       11. There is evidence that Defendant engaged in other conduct that violated
           the terms of the Purchase Agreement; and

       12. There exists a probable right of recovery by Plaintiff and a probable
           injury to Plaintiff.

       As relevant here, the trial court then described the acts sought to be restrained as

(1) engaging in the company business in Texas, New Mexico, and Oklahoma including

work for Otero and Lea County Cooperatives which were clients of Higher Power, (2)

soliciting, hiring, or encouraging any person employed by Higher Power, and (3) soliciting,

contacting, enticing, or attempting to solicit or entice any clients or customers of Higher

Power in Texas, New Mexico, or Oklahoma to divert their businesses from Higher Power.




                                            13
       Malcom contends the Temporary Injunction is unenforceable and should be

dissolved because the provisions are not specific and detailed. Specifically, Malcom

complains the trial court failed to issue a finding on the absence of an adequate legal

remedy or the existence of an irreparable injury which cannot be adequately

compensated in damages and that the “only indicia of any probable injury . . . is the

conclusory statement appearing in finding number [12].”


       A temporary injunction that fails to comply with the mandatory requirements of Rule

683 is void. See Interfirst Bank San Felipe N.A. v. Paz Construction Co., 715 S.W.2d
640, 641 (Tex. 1986). Courts of appeals are split on whether a party can waive the right

to complain of the failure of a temporary injunction to comply with Rule 683. See Tex.

Tech Univ. Health Scis. Ctr. v. Rao, 105 S.W.3d 763, 768 (Tex. App.—Amarillo 2003, pet.

dism’d).


       Relying on Paz Construction, most appellate courts have held that a complaint of

a trial court’s failure to comply with Rule 683 is not waived on appeal. See Indep. Capital

Mgmt. L.L.C. v. Collins, 261 S.W.3d 792, 795 n.1 (Tex. App.—Dallas 2008, no pet.); EOG

Res., Inc. v. Gutierrez, 75 S.W.3d 50, 52-53 (Tex. App.—San Antonio 2002, no pet.) Big

D Properties, Inc. v. Foster, 2 S.W.3d 21, 23 (Tex. App.—Fort Worth 1999, no pet.); 360

Degree Communications Co. v. Grundman, 937 S.W.2d 574, 575 (Tex. App.—Texarkana

1996, no writ).


       But the Third Court of Appeals and this court, expressing a minority view, have

applied the principles of procedural default and have found that failure to make a trial

objection to the form of the injunction waives the party’s right to complain on appeal. See


                                            14
Taylor House Authority v. Shorts, 549 S.W.3d 865, 880 (Tex. App.—Austin 2018, no pet.);

Emerson v. Fires Out, Inc., 735 S.W.2d 492, 493-94 (Tex. App.—Austin 1987, no writ);

Rao, 105 S.W.3d at 768. See also Hoist Liftruck Mfg. v. Carruth-Doggett, Inc., 485
S.W.3d 120, 127 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (citing Rao, 105 S.W.3d

at 768 and explaining why error preservation rules “should apply with double force in

expedited proceedings”).


       In Rao, the trial court made a finding that “Rao tendered evidence of imminent

harm, irreparable injury and an inadequate legal remedy.” 105 S.W.3d at 767. Texas

Tech complained that the finding was conclusory and did not meet the requirements of

specificity required by Rule 683. Id. Notwithstanding the conclusory nature of the trial

court’s findings, this court found that Texas Tech’s complaint regarding Rule 683 had not

been preserved. In addition, we reviewed the complaint and found the trial court’s stated

reasons in the temporary injunction were sufficient to comply with Rule 683. See id. at

768. See also Pinebrook Props., Ltd. v. Brookhaven Lake Prop. Owners Ass’n, 77
S.W.3d 487, 504-05 (Tex. App.—Texarkana 2002, pet. denied) (finding a recitation of the

reasons that an injunction issued because the defendants had no adequate remedy at

law, the rights involved were unique and irreplaceable, and money damages would not

be a sufficient remedy were sufficient to meet the requirements of Rule 683).


       Adhering to our precedent in Rao, we find that Malcom did not preserve his

complaint that the Temporary Injunction was not specific enough. However, even if he

had preserved the issue, his complaint that finding number 12 is conclusory for failing to

include a finding on the absence of an adequate legal remedy or the existence of an

irreparable injury is groundless. In its finding, the trial court recited that “a probable injury”

                                               15
exists. Such a finding subsumes that the injury is irreparable and that there is an absence

of an adequate legal remedy. See Butnaru, 84 S.W.3d at 204. Similar findings have

been found sufficient to meet the specificity requirements of Rule 683. See Rao, 105
S.W.3d at 767 (citing Pinebrook Props., Ltd., 77 S.W.3d at 504-05). Appellant’s complaint

regarding Rule 683 is overruled.


       TRIAL COURT’S FAILURE TO REFORM UNREASONABLE TERMS OF COVENANT                    OR
       DISSOLVE THE TEMPORARY INJUNCTION UNDER EQUITABLE PRINCIPLES

       One of Malcom’s issues is abuse of discretion by the trial court in failing to reform

unreasonable terms of the non-competition covenant pursuant to section 15.51 of the

Texas Covenant Not to Compete Act. See TEX. BUS. & COM. CODE ANN. § 15.50 - .52

(West 2011). Section 15.51, however, “applies only when the issue of enforceability of

the covenant is finally determined and reformation is made as part of the final remedy.”

See Primary Health Physicians, P.A. v. Wallace Sarver, D.O., 390 S.W.3d 662, 665 (Tex.

App.—Dallas 2012, no pet.). An appeal from a ruling on a temporary injunction based on

a non-competition covenant does not present for appellate review the definitive question

of whether the covenant is enforceable under the Act. Insgroup, Inc. v. Langley, No. 14-

18-01071-CV, 2020 Tex. App. LEXIS 2685, at *20 (Tex. App.—Houston [14th Dist.] April

7, 2020, no pet. h.) (mem. op.). Additionally, at this stage, we do not consider arguments

aimed at the merits of the underlying breach of contract claim. See Comed Med. Sys.,

Co. v. AADCO Imaging, LLC, No. 03-14-00593-CV, 2015 Tex. App. LEXIS 1762, at

*11 (Tex. App.—Austin Feb. 25, 2015, no pet.) (mem. op.) (noting that “consistent with

the purposes of a temporary injunction, an appeal of such an order does not present the

merits of the underlying case for review . . . .”).



                                               16
       In another issue, Malcom contends that equitable principles require dissolution of

the Temporary Injunction because he is a mere individual challenging a corporate entity

and the non-competition covenant is “facially unconscionable and overly broad.” Again,

Malcom invokes the Covenant Not to Compete Act. As previously noted, the Act does

not apply until the enforceability of the covenant is finally determined. See Insgroup, Inc.,

2020 Tex. App. LEXIS 2685, at *20.


       Ultimately, the only question before us in this interlocutory appeal is whether the

trial court abused its discretion in issuing the Temporary Injunction.              We will

simultaneously consider Malcom’s remaining issues challenging the trial court’s

discretion in issuing the Temporary Injunction.


       ANALYSIS

       In his quest for dissolution of the Temporary Injunction, Malcom does not contest

the first element—whether Cobra met its burden to plead and prove a cause of action

against him. Nevertheless, we note that Cobra pleaded a breach of contract claim and

presented evidence in support of its claim. As previously noted, when a temporary

injunction is sought to enforce a restrictive covenant, the party seeking the injunction need

only show that the defendant intends to commit an act that would breach the restrictive

covenant. See Letkeman, 299 S.W.3d at 486.


       The second and third elements that must be pleaded and proved are a probable

right to recovery, i.e., a likelihood of success in the underlying suit, and a probable and

irreparable injury which includes the absence of an adequate legal remedy. Through




                                             17
testimony and numerous emails and exhibits, to be discussed herein, Cobra has satisfied

its burden.


       At the hearing on Cobra’s petition for injunctive relief, testimony was presented by

Mark Guess, its chief of operations officer, Max Wolford, a vice president at BHI, and

Malcom. Mahan, Malcom’s successor at Higher Power, disregarded a subpoena to

appear and testify. Guess had only been employed by BHI since May 2018.


       It is undisputed that BHI is a direct competitor of Higher Power. Guess testified he

had reviewed the Purchase Agreement and was aware of the restrictive covenants

agreed to by Malcom to not compete and to not solicit Higher Power’s clients or

employees. The Employment Agreement prohibited Malcom or any of his “affiliates”—a

person under his control—from engaging or assisting others in engaging in “restricted

business”—the business of servicing investor-owned utilities, including providing services

to the oil and gas industry—in the territories of Texas, New Mexico, and Oklahoma.


       Two of Higher Power’s former clients included Otero and Lea County, both

cooperatives and not IOUs. Guess testified that Higher Power lost those clients to BHI

because of Malcom. During cross-examination, however, he was asked whether the

decline in the price of Higher Power’s stock as well as lost clients and contracts could

have been attributable to the scandal involving its former president and his indictment for

corruption during the hurricane recovery efforts in Puerto Rico. Guess answered that he

was not familiar with what drives the stock market and added that he did not know the

particulars of the corruption allegation.




                                            18
      The two agreements involved in the sale of Higher Power prohibited Malcom from

directly hiring or soliciting any Higher Power employees during the two-year restricted

period. On April 18, 2019, Malcom emailed Wolford and others recommending salaries

for three employees of Higher Power once they became employees of BHI. Malcom also

suggested hiring one of the employees as a journeyman instead of as a foreman. Tommy

Strickland, general foreman for Higher Power, was one of the employees discussed in

the email. Malcom made a recommendation on his salary at BHI in the position of

foreman.


      The evidence showed that Strickland worked for Higher Power until May 3, 2019.

However, before leaving his position, he was part of an email chain dated April 26th and

27th, in which he engaged with the operations manager of Otero. Otero’s operations

manager asked Strickland to reschedule a meeting “to show up on the 8th” (presumably

in May after Strickland went to work for BHI) “to get together on a price from BHI Energy

before we can get started.” Strickland then emailed Wolford at BHI advising him that

Otero’s operations manager wanted a price list. Wolford responded, “I’ll get with [Malcom]

to put things together.” Malcom then emailed Wolford and Strickland asking Strickland to

“get me the underground unit spreadsheet.”


      In another email chain, BHI’s vice president of finance asked for confirmation of

rates for new jobs. Some of the jobs listed included Lea County, Oklahoma Gas and

Electric, and Texas New Mexico Power. Lea County was listed in Schedule 3.09(a) of

the Purchase Agreement as a “material customer” of Higher Power that was unavailable

to Malcom. The other two companies were located in the territory in which Malcom was

prohibited from engaging in company business. The prohibition notwithstanding, Malcom

                                           19
responded to the email that “the rates are good except for these” and pointed some of

them out. As the email chain continued, Malcom eventually expressed his approval for

the new job numbers.


       In another email chain, Malcom was actively involved with another former client of

Higher Power listed in Schedule 3.09(a) of the Purchase Agreement—West Texas AEP.

Other email chains introduced into evidence showed that Malcom participated in

discussions and scheduled meetings to discuss crews for Texas New Mexico Power and

Oklahoma Gas and Electric, companies in the restricted territories.


       Wolford testified he was hired by BHI on April 15, 2019, as operations manager for

territories west of the Mississippi. He testified that Malcom was not involved in work in

the restricted territories and instead was in charge of operations east of the Mississippi.

Wolford also testified that BHI did not solicit Higher Power’s clients. According to Wolford,

Otero’s operations manager was dissatisfied with Higher Power and reached out to him

to make a change. He also testified that he was the one who offered Strickland and his

crews positions at BHI. According to Wolford, it was common in the industry for crews to

follow their superintendents or foremen and that Malcom had not been involved in

soliciting Higher Power’s employees.


       Regarding the numerous emails, Wolford claimed that it was very common to send

them to a “wide list of people” who may not be involved with the subject of the email. He

denied any knowledge of why Strickland and Malcom might have been communicating

by emails concerning price lists.




                                             20
       During cross-examination, Wolford testified he was not an “affiliate” of Malcom’s

and that Malcom had no control over him or over operations in Texas, New Mexico, or

Oklahoma. They were equals at BHI—he managed the territory west of the Mississippi

and Malcom managed operations east of the Mississippi.


       Malcom testified he did not hire Strickland or any crews from Higher Power. He

claimed that Wolford hired Strickland and echoed Wolford’s testimony that crews follow

their foremen. He claimed he was simply included in many email chains as a part of the

company practices; however, he was not involved in any company business in the

restricted territories. He was adamant that his role with BHI in servicing clients in the

restricted territory was purely administrative.      He denied being involved in any

negotiations that would violate the restrictive covenants and claimed that his participation

in emails involving pricing was “post pricing” after agreements had already been reached.


       When questioned about certain emails involving Strickland and other Higher Power

employees, he explained that he sent those emails for Wolford because Wolford did not

yet have his company computer. He also explained that he was involved in many emails

with other businesses because his opinion was often sought given his experience and

reputation in the business. He denied approaching any of Higher Power’s clients and

speculated that Strickland probably influenced Otero into leaving Higher Power and

becoming a client of BHI.


       Malcom testified he left Higher Power before the three-year transition period

expired because he was dissatisfied with the company. He had been notified by a co-

worker of a sexual harassment claim against Cobra’s then-president and he was


                                            21
frustrated by the operations in Puerto Rico. He also heard that Mahan was going to

replace him as president and he would be moved to sales.


       The trial court was confronted with conflicting testimony. However, the numerous

emails either sent or received by Malcom, on their face, appear to directly violate some

of the restrictive covenants to which he had agreed. For the most part, Malcom was not

a passive recipient of the email chains. The emails showed that Malcom had more than

a passive involvement with hiring decisions concerning former Higher Power employees.

They also showed that job numbers depended on his approval and that he was involved

in meetings with companies in the restricted territories. Contrary to his testimony, the

emails showed his participation to be more than solely in an administrative capacity.

There is evidence that Malcom intended to commit acts in breach of the restrictive

covenants to which he had agreed. Viewing the evidence in the light most favorable to

the trial court’s ruling and deferring to the trial court’s role as fact finder, we find no abuse

of discretion in the issuance of the Temporary Injunction. Malcom’s remaining issues are

overruled.


       CONCLUSION

       Having overruled or otherwise disposed of all of Malcom’s issues, the trial court’s

Temporary Injunction is affirmed.




                                                           Patrick A. Pirtle
                                                               Justice




                                               22